Title: To George Washington from Spotsylvania Independent Company, 26 April 1775
From: Spotsylvania Independent Company
To: Washington, George



Sir
Fredericksbg April 26th 1775

By intelligence from Williamsburg it appears that Capt. Collins of his Majestys Navy at the head of 15 Marines carried off the Powder from the Magazine in that City on the night of Thursday last and conveyed it on board his Vessell by Order of the Governor. The Gentlemen of the Independant Company of this Town think this first Publick insult is not to be tamely submitted to and determine with your approbation to join any other bodies of armed Men who are willing to appear in support of the honour of Virginia as well as to secure the Military Stores yet remaining in the Magazine. It is proposed to March from hence on Saturday next for Williamsburg properly accoutred as Light Horsemen.

Expresses are sent off to inform the Commanding Officers of Companies in the adjacent Counties of this our Resolution & we shall wait prepared for your Instructions & their assistance. We are Sir Your humble Servants

Hugh Mercer
G. Weedon
Alexander Spotswood
John Willis


As we are not sufficiently supplied with Powder, it may be proper to request of the Gentlemen who join us from Fairfax or Prince William, to come provided with an over portion of that Article.

